           Case 7:19-cr-00736-NSR Document 43 Filed 06/14/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------X
UNITED STATES OF AMERICA,

                                   Plaintiff,                     SCHEDULING ORDER

             -against-                                            19 Cr 736 (NSR)

VICTOR GUZMAN,

                                    Defendant.
------------------------------------------------------X


          The Court has scheduled a guilty plea for June 15, 2021 at 11:00 a.m. before Magistrate

 Judge Judith C. McCarthy using the Cisco Webex platform. Counsel will be provided with a

 link to connect to the conference via video.

          Members of the press and public may call 855-244-8681 and enter access code 172 178

 5427 to listen to the proceeding, but will not be permitted to speak during the conference.

 Persons granted remote access to proceedings are reminded of the general prohibition against

 photographing, recording, and rebroadcasting of court proceedings. See Local Civil Rule 1.8.

 Violation of these prohibitions may result in sanctions, including removal of court issued media

 credentials, restricted entry to future hearings, denial of entry to future hearings, or any other

 sanctions deemed necessary by the Court.

          Counsel should be sure to consult the Court's Emergency Individual Rules and Practices,

 available on the Court's website, and comply with the rules regarding conferences.

Dated: June 14, 2021
       White Plains, New York


                                                          SO ORDERED:

                                                          ___________________________________
                                                           _________
                                                                   ________________
                                                                   __                _____
                                                          JUDITH
                                                           UDITH C.C McCARTHY
                                                          United States Magistrate Judge
